           Case 1:18-cv-01091-RP Document 41 Filed 01/30/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

BAHIA AMAWI,                                        §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-1091-RP
                                                    §
PFLUGERVILLE INDEPENDENT                            §
SCHOOL DISTRICT, et al.,                            §                   Consolidated with:
                                                    §                   1:18-CV-1100-RP
                Defendants.                         §

                                               ORDER

        Before the Court is Defendants Trustees of the Klein Independent School District and

Trustees of the Lewisville Independent School District’s (“Defendants”) opposed motion for an

extension of time to file a response to Plaintiffs’ motion for a preliminary injunction. (Dkt. 32).

Defendants’ response was due on January 25, 2019. See W.D. Tex. Loc. R. CV-7(e)(2). At 2:55 pm

that day, Defendants submitted their motion for an extension of time. Defendants request the

extension because “they are in the process of investigating Plaintiffs’ claims, arguments, and

allegations,” and because “one of the attorneys representing Defendants[ ] will be out of state for

(likely) the next two weeks to care for an elderly family member.” (Mot., Dkt. 32, at 2). Plaintiffs

respond that Defendants have been in possession of the preliminary injunction motion since January

4, 2019; that granting Defendants’ requested extension would allow them six weeks to file a

response to the motion; and that further delay prevents Plaintiff Amawi from returning to work.

(Resp., Dkt. 33, at 1–2).

        Under Federal Rule of Civil Procedure 6(b), the court may, for good cause, extend a party’s

time to take a required action. In light of the parties’ arguments, the Court will not grant Defendants

an extension of time. The bases for Defendants’ request should have been known to Defendants




                                                   1
          Case 1:18-cv-01091-RP Document 41 Filed 01/30/19 Page 2 of 2



well in advance of the deadline, and Defendants waited until the afternoon of the day on which their

response was due to request the extension.

       Accordingly, Defendants’ motion for an extension of time, (Dkt. 32), is DENIED.

Defendants’ response was due on or before January 25, 2019.

       SIGNED on January 30, 2019.

                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                 2
